Citation Nr: 1820260	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO. 14-41 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2018, the Veteran provided personal testimony before the undersigned Veterans Law Judge in a Board video conference hearing. A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has a current diagnosis of ischemic heart disease and was exposed to herbicide agents during his service in Thailand.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that service connection for ischemic heart disease is warranted because it was a result of service, to include exposure to herbicides while serving in Thailand. A May 2010 Compensation and Pension Bulletin indicated that, after reviewing a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand, there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes. VA's Adjudication Procedures Manual requires special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to include the Takhli Royal Thai Air Force Base (Takhli RTAF base or Takhli). See M21-1, IV.ii.1.H.5.a. Specifically, those protocols direct that if a veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged. See id. at IV.ii.1.H.5.b.

In an April 2012 ischemic heart disease disability benefits questionnaire (VA Form 21-0960A-1), the physician indicated that the Veteran had ischemic heart disease with a specific diagnosis of arteriosclerotic heart disease with coronary artery bypass graft (ASHD/CABG).

During the January 2018 Board video conference hearing, the Veteran testified that he was stationed at Takhli RTAF base as a crew member with military munitions storage during active duty. The Veteran's representative cited to a June 10, 1969 Airman Performance Report which stated that the Veteran was responsible for downloading several large shipments of general purpose bombs and ammunition; a map which shows that the munitions storage area is located on the far northwest quadrant of the perimeter of the base. The Veteran described his duties of loading bombs onto trailers (storing, stacking, and unstacking) and taking them to the flight line for 10 to 12 hours a day. The Veteran also testified that he was a security augmentee for three weeks during his service at Takhli RTAF base. The Veteran indicated that security augmentees would go through some training and were put on the perimeter of the base to guard the flight line. He explained that it was only temporary duty and that he was not an air policeman so there would be no record of his duty as security augmentee.

In support of his assertions that he was on the perimeter of Takhli RTAF base, the Veteran proffered a map with the location of the bomb dump labeled. Of record is the June 1969 Airman Performance Report that confirms the Veteran's duties as a crew member of the munitions storage section at Takhli RTAF base. The Veteran also made statements similar to those of his January 2018 Board testimony, including in May 2014, April 2014, September 2013, November 2012, and May 2012 VA 21-526 Veteran's Application for Compensation and/or Pension. Particularly, the Board has considered the Veteran's September 2013 correspondence where he included articles regarding VA benefits for Air Force Veterans who served on RTAF bases, descriptions of his military occupational specialty (MOS), a personal description of his MOS and augmentee duty, photographs relevant to his MOS and maps of the base, correspondence of a Takhli message Board and letters from Veterans who served at Takhli RTAF base, and prior Board decisions which granted service connection based on herbicide exposure at Takhli RTAF base. The Board notes that Board decisions are not precedential, and "previously issued Board decisions will be considered binding only with regard to the specific case decided." 38 C.F.R. § 20.1303. "Each case presented to the Board will be decided on the basis of the individual facts of the case." Id. 

The Board has reviewed the Veteran's Airman Performance Reports which reflect the knowledge, proficiency, quality, and effectiveness that the Veteran carried out his duties as well his dependability and reliability and the high regard that he was held by his commanding officers and those who knew him. Specifically, in a December 1970 Performance Report, a Staff sergeant indicated that the Veteran never hesitated to volunteer his services when overtime is required and that the Veteran's strengths are noticeable including his leadership abilities, hard work, and a sense of responsibility to his unit.

The Board finds the Veteran's hearing testimony and other statements of record credible, as they were supported by contemporaneous military records including positive performance reports that confirm the Veteran's statements about his MOS during his active duty service at Takhli RTAF base during the Vietnam Era. 

Therefore, considering the Veteran's MOS, his credible testimony before the Board, and other supporting documentation, the weight of the evidence is at least in equipoise regarding whether his duties frequently took him near the perimeters of Takhli RTAF base. The Board finds that based on the particular circumstances and in light of all of the supporting evidence, this Veteran was likely exposed to herbicide agents during his service in Thailand during the Vietnam era. As ischemic heart disease is a presumptive condition, no nexus opinion is needed. The Veteran's claim of entitlement to service connection for ischemic heart disease is granted. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.102, 3.307, 3.309(e).


ORDER

Entitlement to service connection for ischemic heart disease as due to exposure to herbicide agents is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


